Plaintiff has appealed from an order of the Schenectady County Court which reversed an order of the City Court of Schenectady which denied defendant’s motion to set aside the service of a summons upon it. The facts are stipulated. The plaintiff is a foreign corporation organized under the laws of the State of Delaware and maintains no office or place of business in the city or county of Schenectady, N. Y., and is a non-resident of the county. Defendant is a domestic corporation and maintains a factory and plant in the town of Rotterdam, Schenectady county, N, Y. Plaintiff instituted this action against defendant in the City Court of Schenectady, N. Y., to recover for goods sold and delivered. On the return day of the summons defendant moved to dismiss the action on the ground that the court had no jurisdiction. The motion was denied and on appeal that determination was reversed. Under the Schenectady City Court Act (Laws of 1927, chap. 393, § 6) the territorial jurisdiction of the City Court extends throughout the county of Schenectady and that court is authorized to send its process to any part of the county. The Schenectady City Court Act also provides that a non-resident defendant who has an office for the transaction of business within the county of Schenectady is deemed a resident of such county. Defendant had such an office. Under the provisions of the Schenectady City Court Act, the plaintiff, being a non-resident of the county of Schenectady, is entitled to maintain the action. (Winslow v. Rank, 246 App. Div. 663.) Order appealed from reversed on the law, with ten dollars costs and disbursements, and the order of the City Court of Schenectady is reinstated. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ,, concur. [173 Misc. 395.]